         Case 1:20-cr-00686-JGK Document 68 Filed 08/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -                           20 Cr . 686 (JGK)

VICENTE ESTEVEZ,                                  ORDER

                       Defendant.

JOHN G. KOELTL, District Judge:

     The Government should respond to the defendant ' s August 5,

2 0 21 application for ba i l by August 10 , 2021 .

SO ORDERED .

Dated:      New York, New York
            August 5, 2021
                                                John G. Koeltl
                                         United States District Judge
